          Case 1:19-cv-06623-ALC Document 19 Filed 09/24/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 DERRICK U DENNIS, on behalf of himself and all
 others similarly situated,
                                                            Case No. 1:19-cv-06623
                          Plaintiffs,
                                                       STIPULATION OF DISMISSAL
                   -against-                                WITH PREJUDICE

  DYSON DIRECT, INC.

                          Defendant.


       Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), Plaintiff Derrick U Dennis

(“Plaintiff”) and Defendant Dyson Direct, Inc (“Defendant”), by and through Plaintiff’s

undersigned counsel and Defendant’s undersigned counsel, hereby stipulate and agree that this

action shall be dismissed with prejudice. Each party shall bear its own costs, expenses, and

attorney’s fees.

Dated: September 23, 2020

 STEPTOE & JOHNSON LLP                        SHALOM LAW, PLLC



 By: /s/ Khristoph Becker                     By: /s/Jonathan Shalom
     Khristoph Becker                             Jonathan Shalom
     1114 Avenue of the America                   105-13 Metropolitan Avenue
     New York, New York 10036                     Forest Hills, NY 11375
     Telephone: 212-506-3900                      Telephone: (718) 971-9474
     kbecker@Steptoe.com                          Jonathan@ShalomLawNY.com
     Attorneys for Defendant                      Attorneys for Plaintiff
